J-A20032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JFT CORPORATION,                          :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                   Appellant              :
                                          :
            v.                            :
                                          :
NEWTEL PAYPHONE OPERATIONS, INC.          :
AND JOHN CORY,                            :
                                          :
                                          :
                   Appellees              :           No. 3087 EDA 2013

            Appeal from the Judgment entered on October 4, 2013
               in the Court of Common Pleas of Lehigh County,
                       Civil Division, No. 2010-C-2441

BEFORE: FORD ELLIOTT, P.J.E., MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 20, 2014

                                              the Judgment entered against it




      In 2009, JFT      entered into   an Agreement of Sales       of Assets

                                        Defendants for a total sale price of

$305,800.    As part of the Agreement, Defendants agreed to pay a partial

payment of $150,000, leaving a balance of $158,800. Defendants failed to

pay the balance.

      In May 2010, JFT filed a Complaint against Defendants to recover the

remaining $158,800. In July 2010, Defendants filed Preliminary Objections,

asserting that all claims must be submitted to arbitration.
J-A20032-14

        On February 4, 2011, the trial court entered an Order requiring JFT to

submit claims against Defendants to arbitration. As the parties were unable

agree on an arbitrator, the Order also included the names of three potential

arbitrators, and directed that each party was permitted to strike one of those

individuals.   By Orders entered in March and August 2011, the trial court




indispensable party.

        The Arbitrator, after reviewing thousands of documents, depositions,

and other evidence submitted by the parties, issued a decision in favor of

Defendants on February 8, 2013, without holding a hearing.           JFT filed a

Motion to Vacate, which the trial court denied on May 20, 2013. On October

4, 2013, upon Praecipe by JFT, Judgment was entered against JFT. JFT filed

a Notice of Appeal on October 10, 2013.1             JFT filed a court-ordered

Pennsylvania Rule of Appellate Procedure 1925(b) Concise Statement of

Matters Complained of on Appeal.

        On appeal, JFT raises the following questions for our review:

        I. Whether [] the failure of the Clerk of [Courts] to serve []
        Tornese with the Order of May 20[, 2013] makes the appeal
        timely filed?

        II. Whether [] the trial court erred in its Order of February 4,
        2011[,] by sua sponte creating a [hybrid] arbitration forum
        which was not agreed to by the parties?


1
    Tornese did not join the Motion to Vacate or the Notice of Appeal.


                                    -2-
J-A20032-14

      III. Whether [] this matter should [] have been submitted to
      arbitration?


      [decision] not to give [JFT] a hearing[,] but to allow the
                                                  pro se [] voluminous
      e-mails[,] violated both the statutory procedure and due process
      requirements of our state and federal constitutions?

      V. Whether [] the trial court condoned multiple [irregularities]
      within the arbitration process which suggested bias by the
      [A]rbitrator?

Brief for Appellant at 2 (issues renumbered for ease of disposition).

      Our standard of review of common law arbitration is limited:

             The award of an arbitrator in a nonjudicial arbitration
      which is not subject to statutory arbitration or to a similar
      statute regulating nonjudicial arbitration proceedings is binding
      and may not be vacated or modified unless it is clearly shown
      that the party was denied a hearing or that fraud, misconduct,
      corruption or other irregularity caused the rendition of an unjust,
      inequitable or unconscionable award. The arbitrators are the
      final judges of both law and fact, and an arbitration award is not
      subject to reversal for a mistake of either. A trial court order
      confirming a common law arbitration award will be reversed only
      for an abuse of discretion or an error of law.

U.S. Claims, Inc. v. Dougherty, 914 A.2d 874, 876 (Pa. Super. 2006)

(citations omitted).

      As an initial matter, we note that the trial court Opinion questions the




Motion to Vacate. Trial Court Opinion, 11/6/13, at 1. The trial court states

that the appeal is untimely because JFT did not file a Notice of Appeal until

October. Id.


                                  -3-
J-A20032-14

     In its first claim, JFT argues that Tornese was not served with the

Order of May 20, 2013, and that the Notice of Appeal was therefore timely




the final, appealable order in this case. See Seay v. Prudential Prop. &

Cas. Ins. Co., 543 A.2d 1166, 1168 (Pa. Super. 1988) (stating that under

the Arbitration Act, arbitration awards must be reduced to judgment before

they may be appealed). In this case, final judgment was entered on October



timely. See Pa.R.A.P. 903(a).

     We will address the second and third claims together, as they both

regard the arbitration process.    In its second claim, JFT contends that

Defendants refused to implement the prescribed method of appointment of

arbitrators due to the expense involved. Brief for Appellant at 8; see also

id. at 12-13 (wherein JFT asserts in its third claim that the arbitration

provision of the Agreement should not have been enforced because

Defendants violated the terms of the provision by appointing an arbitrator

through a method other than that prescribed by the Agreement). Further,

JFT claims that it did not agree to the procedure ordered by the trial court,

which ultimately required JFT to pay the Arbitrator for issuing a decision

without conducting a hearing. Id. at 8.

     The relevant arbitration provision of the Agreement states as follows:



                                  -4-
J-A20032-14

       Any dispute or difference arising out of or in connection with this
       contract shall be determined by the appointment of a single
       arbitrator to be agreed between the parties, or failing agreement
       within fourteen days, after either party has given to the other a
       written request to concur in the appointment of an arbitrator, by
       an arbitrator to be appointed by the President or a Vice President
       of the Chartered Institute of Arbitrators.

Agreement of Sale of Assets, 10/16/09, at 8.

       Here, the trial court sets forth the relevant law regarding common law

arbitrations, as well as an analysis of the Agreement, and the choice of

Arbitrator.   See Trial Court Opinion, 2/4/11, at 2-4 n.1.          The trial court



reasoning for the purpose of this appeal. See id. As an addendum, we note

that JFT specifically requested that the trial court name three potential

arbitrators and allow each party to strike one. Id. at 5. Defendants did not

object to this procedure.        Id.   Thus, because the parties agreed to

Arbitrator, Defendants did not violate the terms of the Agreement.



hold   a   hearing   violated   statutory   procedure   and   the    due   process

requirements of both the Pennsylvania and United States constitutions. Brief

for Appellant at 8. Specifically, JFT argues that Pennsylvania statutory law

requires that parties to an arbitration have the opportunity to be heard, and

that this right was violated when the Arbitrator made a decision without a

hearing. Id. at 9-10. JFT also argues that the denial of a hearing, without




                                    -5-
J-A20032-14

the parties waiving that right, violated due process under the Pennsylvania

Constitution. Id. at 10-12.

      The trial court addressed the fourth claim in its May 20, 2013 Order

Denying Motion to Vacate as follows:

            The   record   evidence,   including   correspondence    from

      were in agreement as to the procedure for the presentation of
      evidence necessary for the [A]rbitrator to render a final decision
      on the merits. More specifically, through email communication
      dated January 15, 2013, the [A]rbitrator [] provided for a
      timetable for any supplementation of the record and, via email
      dated February 8, 2013, made it clear that a decision based on
      the extant record would be issued. [] The [trial] court, having
      had the opportunity [to] observe the parties directly at hearing
      in this matter, does not find credible the assertion that
      notwithstanding the foregoing agreed-upon procedure, further
      testimony was nonetheless contemplated. As such, [JFT] has
      not demonstrated that it was deprived of a hearing; rather, [a
      hearing] was waived through an agreed-upon procedure.
      Accordingly, [JFT] has failed to satisfy the high threshold
      necessary for overturning a common-law arbitration award.
      [See] 42 Pa.C.S.[A. §] 7341.

Order Denying Motion to Vacate, 5/20/13.        We agree with and adopt the

sound reasoning of the trial court on this matter.     See id.   Based on the

record, JFT has not demonstrated that further testimony was necessary to

render a decision in this case. Thus, its fourth claim is without merit.

      In its fifth claim, JFT argues that the trial court allowed several

irregularities during the arbitration process, which suggested bias by the




                                  -6-
J-A20032-14

Arbitrator.2    Brief for Appellant at 13.    JFT claims that the Arbitrator

incorrectly allowed Cory to represent his own company during arbitration.

Id. at 13-14.     JFT also avers that the Arbitrator testified against Tornese,

violating Rule 30 of the Judicial Arbitration and Mediation Services, Inc.
          3
              and showed bias in favor of Defendants.4 Id. at 14-15.



attorney during the arbitration proceedings. Further, with regard to Rule 30,

the record does not demonstrate that the parties agreed that the rules of

JAMS would control in the arbitration, so Rule 30 is not applicable to this

                                                                            tion



merit.

      Judgment affirmed.


2
  JFT raises several additional one-sentence claims without providing any
pertinent analysis or citation.   See Pa.R.A.P. 2119(a) (requiring each
argument to be supported by discussion and citation of pertinent
authorities). These claims are waived on appeal. See J.J. DeLuca Co. v.
Toll Naval Assocs., 56 A.3d 402, 411 (Pa. Super 2012) (stating that claims
are waived where an appellant does not develop an argument or cite to any
authority to support the claim).
3
  JAMS Rule 30 states that the Arbitrator may not be an expert in any case
relating to the dispute that is the subject of arbitration.
4
  The Arbitrator was involved with an unrelated action between Cory and
Tornese, concerning a defamation claim that arose out of an email Cory had
sent to the Arbitrator during the arbitration proceedings at issue in this case.
Brief for Appellees at 15. The Arbitrator was a necessary witness, as he had
received the original email.      Id.    The case proceeded to compulsory
arbitration, where the panel awarded Tornese $1.00 in damages. Id.


                                   -7-
J-A20032-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




                          -8-